PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 18-1366


J. DUANE GILLIAM, Guardian of the Estate of Leon Brown; RAYMOND C.
TARLTON, Guardian Ad Litem for Henry Lee McCollum,

                   Plaintiffs - Appellees,

             and

HENRY LEE MCCOLLUM; LEON BROWN; GERALDINE BROWN RANSOM,
Guardian of Leon Brown; KIMBERLY PINCHBECK, as limited guardian and
conservator of the estate of Henry Lee McCollum,

                   Plaintiffs,

             v.

KENNETH SEALEY, both individually and in his official capacity as the Sheriff of
Robeson County; ROBERT E. PRICE, Administrator C.T.A. of the Estate of Joel
Garth Locklear, Sr.,

                   Defendants - Appellants,

             and

ROBESON COUNTY; TOWN OF RED SPRINGS; KENNETH SNEAD; JOEL
GARTH LOCKLEAR; LARRY FLOYD; LEROY ALLEN; ESTATE OF LUTHER
HAGGINS; GERALDINE BRITT HAGGINS, as Administratix/Executrix of the
Estate of Luther Haggins; PAUL CANADY, Administrator C.T.A of the Estate of
Luther Haggins; FAYETTEVILLE OBSERVER-TIMES; ASSOCIATED PRESS;
WTVD TELEVISION LLC; CHARLOTTE OBSERVER,

                   Defendants.
                                       No. 18-1402


J. DUANE GILLIAM, Guardian of the Estate of Leon Brown; RAYMOND C.
TARLTON, Guardian Ad Litem for Henry Lee McCollum,

                     Plaintiffs - Appellees,

              and

HENRY LEE MCCOLLUM; LEON BROWN; GERALDINE BROWN RANSOM,
Guardian of Leon Brown; KIMBERLY PINCHBECK, as limited guardian and
conservator of the estate of Henry Lee McCollum,

                     Plaintiffs,

              v.

KENNETH SNEAD; LEROY ALLEN,

                     Defendants - Appellants,

              and

ROBESON COUNTY; TOWN OF RED SPRINGS; KENNETH SEALEY, both
individually and in his official capacity as the Sheriff of Robeson County; JOEL
GARTH LOCKLEAR; LARRY FLOYD; ESTATE OF LUTHER HAGGINS;
GERALDINE BRITT HAGGINS, as Administratix/Executrix of the Estate of
Luther Haggins; PAUL CANADY, Administrator C.T.A of the Estate of Luther
Haggins; ROBERT E. PRICE, Administrator C.T.A. of the Estate of Joel Garth
Locklear, Sr.; FAYETTEVILLE OBSERVER-TIMES; ASSOCIATED PRESS;
WTVD TELEVISION LLC; CHARLOTTE OBSERVER,

                     Defendants.


Appeals from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cv-00451-BO)


Argued: March 20, 2019                                             Decided: July 30, 2019

                                               2
Before NIEMEYER, THACKER, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Thacker wrote the opinion, in which Judge
Niemeyer joined. Judge Richardson wrote a separate opinion concurring in part and
dissenting in part.



ARGUED: James R. Morgan Jr., WOMBLE BOND DICKINSON (US) LLP, Winston-
Salem, North Carolina, for Appellants. Catherine E. Stetson, HOGAN LOVELLS US
LLP, Washington, D.C., for Appellees. ON BRIEF: Bradley O. Wood, WOMBLE
BOND DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellants K. Sealey
and R. Price. Joshua H. Stein, OFFICE OF THE ATTORNEY GENERAL OF NORTH
CAROLINA, Raleigh, North Carolina; Matthew W. Sawchak, Brian D. Rabinovitz,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellants K. Snead and L. Allen. E. Desmond Hogan, Kirti Datla, David W. Maxwell,
Elizabeth C. Lockwood, Matthew J. Higgins, HOGAN LOVELLS US LLP, Washington,
D.C., for Appellees.




                                        3
THACKER, Circuit Judge:

       This case stems from the wrongful conviction of two brothers, both teenaged boys

with severe intellectual disabilities, for the rape and murder of an 11 year old girl in 1983.

Henry McCollum and Leon Brown (“Appellees”) spent 31 years in prison and on death

row 1 before being exonerated based on DNA evidence linking another individual, a man

who was known to officers at the time of the investigation, to the crime. Following their

release from prison, Appellees brought this case pursuant to 42 U.S.C. § 1983 alleging that

the state and county law enforcement officers investigating the crime violated their Fourth

Amendment and due process rights.

       The officers moved for summary judgment on the basis of qualified immunity. The

district court denied their motion, and this appeal followed. Because Appellees have

alleged facts sufficient to show that the officers violated their clearly established Fourth

Amendment and due process rights, we affirm the district court’s denial of qualified

immunity.

                                              I.

                                             A.

                         The Underlying Crime and Investigation

       Eleven year old Sabrina Buie went missing on the evening of September 24, 1983,

in Red Springs, North Carolina. Two days later, her body was discovered in a soybean


       1
        Brown spent nearly a decade on death row before being retried in 1992 and
sentenced to life in prison, while McCollum remained on death row following his second
trial.

                                              4
field near a convenience store in Red Springs. She was found naked from the waist down,

with her bra pushed up over the back of her head. Her panties were shoved down her throat

with a stick, and she had been sexually assaulted.

       The Red Springs Police Department and the North Carolina State Bureau of

Investigation (“SBI”) worked together to investigate the case. SBI Agents Leroy Allen

and Kenneth Snead and Robeson County Detectives Joel Garth Locklear and Kenneth

Sealey (collectively, “Appellants”) were assigned to the case. While processing the crime

scene, Appellants discovered three Schiltz Malt Liquor beer cans, three match sticks, one

Newport cigarette butt, and two wooden sticks reddened with blood.

       On September 27, 1983, while canvassing the neighborhood for witnesses,

Detective Locklear spoke to Henry McCollum, who denied any knowledge of Buie’s

disappearance. However, the following evening, Agent Snead and Detective Sealey

interviewed Ethel Furmage, a high school student, who said that she had “heard at school”

that McCollum “had something to do with” Buie’s murder. J.A. 304. 2 Shortly after 9:00

that evening, Snead, Sealey, and Agent Allen traveled to McCollum’s home to interview

him. McCollum agreed to ride with the officers to the police station, where he was

fingerprinted and questioned.




       2
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                 5
                                            B.

                               Interrogations of Appellees

                                            1.

                                        McCollum

      What exactly happened in the interrogation room is at the heart of this case and is,

as the district court determined, a dispute of material fact that must be determined by a

jury. This is what we know for sure. At the time of these events, McCollum was 19 years

old, and he suffered from severe intellectual disabilities. He scored a 56 on an IQ test,

where any score below a 69 indicates intellectual disability. In high school, McCollum

performed at the level of an eight to ten year old. And in 1990, McCollum was formally

diagnosed as intellectually disabled. McCollum had never been in legal trouble.

      A Miranda 3 waiver form bearing McCollum’s signature is dated September 28,

1983, at 10:26 p.m. At 2:10 a.m. on September 29, McCollum signed a handwritten

confession that was drafted by Agent Snead and witnessed by Detective Sealey and Red

Springs Police Department Chief Luther Haggins. This confession stated the following:

McCollum, along with four other boys -- Darrell Suber, Louis Moore, Chris (last name

unknown), and Leon Brown -- were with Buie at approximately 9:30 p.m. on September

24, the day she went missing. Suber and Chris left the group to buy a six-pack of beer from

the nearby convenience store. When they returned, Suber, Chris, McCollum, Moore, and

Brown discussed raping Buie, because she had not agreed to have sex with them


      3
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                            6
voluntarily. After this conversation, Moore left. The rest of the group walked with Buie

to the woods at the edge of a field and drank beer. Suber and Chris smoked Newport

cigarettes.

       Per the confession, McCollum grabbed Buie’s right arm while Brown grabbed her

left arm. The group of boys then took turns raping Buie, with McCollum going third and

Brown going last. Afterwards, Suber said they had to do something so that Buie would not

tell the police what they had done. Chris tied Buie’s pink panties to a stick, then used it to

choke Buie to death. While this was happening, McCollum and Brown held Buie down

and Suber cut her with a knife. Then, after they believed Buie was dead, the boys dragged

her body to the edge of the woods. Suber had blood on his brown corduroy jacket and gray

Nike tennis shoes, and Chris had blood on his sneakers.

       After McCollum signed the confession, he was placed under arrest for Buie’s rape

and murder.

                                              2.

                                           Brown

       During McCollum’s interrogation, his mother Mamie Brown and brother Leon

Brown arrived at the police station. At approximately 2 a.m. on September 29, and based

on McCollum’s written confession, Detective Locklear and Chief Haggins began to

interrogate Brown.

       Brown was 15 years old at the time, and like his brother, he had been diagnosed

with severe intellectual disabilities. He consistently scored in the mid-50s range on IQ

tests, and although he was in seventh grade, he performed at a third grade level. In 1982,

                                              7
a school psychologist had placed Brown in a special education class. Like his brother,

Brown had not previously been in legal trouble.

       At 2:24 a.m., Brown signed a form entitled “Juvenile Rights Warning.” 4 Then,

around 6 a.m., Brown signed a confession that had been drafted by Detective Locklear.

Following Brown’s confession, he was arrested for the rape and murder of Buie.

                                             3.

                                Confession Inconsistencies

       Brown’s confession implicated Suber and Chris, but it differed in certain aspects

from McCollum’s confession. Notably, Brown’s confession makes no mention of Moore’s

involvement, and it does not reference a stick being used to force Buie’s underwear down

her throat.

       The confessions of McCollum and Brown also contained certain details that were

later proven false. For example, both confessions stated that Suber and Chris were

involved in the crime and took turns raping Buie, but the police verified that Suber, Chris,

and Moore all had alibis on the night of the murder. And contrary to the confessions, an

autopsy revealed that Buie’s panties were white, not pink, and she had no stab wounds.




       4
         This form lists the rights available to a juvenile questioned by law enforcement
officers, including the rights “to remain silent”; “to have a parent, guardian, or custodian
present during questioning”; and “to talk with a lawyer for advice before questioning and
to have that lawyer with you during questioning.” J.A. 1313.

                                             8
                                            C.

                    Criminal Proceedings and Post-Conviction Relief

                                            1.

                                        1984 Trial

       Appellees were indicted by a grand jury on January 3, 1984, on charges of first-

degree murder and rape. They were tried together in Robeson County Superior Court in

October 1984. The prosecutor was District Attorney Joe Freeman Britt, McCollum was

represented by Earl Strickland, and Brown was represented by Robert Johnson.

       Appellees both moved to suppress their confessions. These motions were denied.

The trial court concluded that both McCollum and Brown had voluntarily gone to the police

station; each had knowingly and intelligently waived his rights; and each had made

statements freely, voluntarily, and knowingly. Appellees both testified at trial, and each

was convicted and sentenced to death.

                                            2.

                                      Second Trials

       On appeal, the North Carolina Supreme Court reversed and remanded the case for

a new trial based on error in the jury instructions. See North Carolina v. McCollum, 364

S.E.2d 112 (N.C. 1988). Appellees were then tried separately in adjacent counties.

       McCollum was retried in Cumberland County in November 1991. The Cumberland

County Superior Court denied McCollum’s motion to suppress his confession, concluding

that McCollum’s constitutional rights were not violated by his arrest, detention,

interrogation, or confession; that his confession was made freely and voluntarily; and that

                                            9
McCollum waived his rights freely, knowingly, and intelligently. During the November

1991 trial, and with McCollum’s consent, McCollum’s attorney argued to the jury that

McCollum was present for the rape and murder of Buie, and he asked the jury to return a

verdict of second-degree murder. McCollum was found guilty of first-degree murder and

rape, and he was again sentenced to death. The North Carolina Supreme Court affirmed

McCollum’s conviction and sentence. See North Carolina v. McCollum, 433 S.E.2d 144

(N.C. 1993). The United States Supreme Court denied McCollum’s petition for writ of

certiorari. See McCollum v. North Carolina, 512 U.S. 1254 (1994).

       After McCollum’s trial, Brown was retried in Bladen County Superior Court in June

1992. Brown’s motion to suppress his confession was denied after the trial court concluded

that Brown knowingly, intelligently, and voluntarily waived his rights; that his

constitutional rights had not been violated; and that his confession was voluntary. The trial

court later granted a defense motion to dismiss the first-degree murder charge, finding that

Brown had withdrawn from the conspiracy to commit murder. The jury found Brown

guilty of first-degree rape, and he was sentenced to life in prison. The North Carolina Court

of Appeals and the North Carolina Supreme Court affirmed Brown’s conviction and

sentence. See North Carolina v. Brown, 436 S.E.2d 163 (N.C. Ct. App. 1993); North

Carolina v. Brown, 453 S.E.2d 165 (N.C. 1995). Brown did not file a petition for writ of

certiorari to the United States Supreme Court.




                                             10
                                              3.

                                    NCIIC Investigation

       In 2009, Brown sought assistance from the North Carolina Innocence Inquiry

Commission (“NCIIC”), and the NCIIC accepted his case. The NCIIC then reached out to

McCollum and accepted his case as well. In its investigation, the NCIIC uncovered DNA

evidence on the Newport cigarette butt found at the scene of the crime. The DNA matched

Roscoe Artis, a man known to Appellants during the investigation of Buie’s murder.

       In 1984, Artis was convicted of a crime strikingly similar to Buie’s murder: the first-

degree murder and rape of Joann Brockman, also in Red Springs, North Carolina. On

October 22, 1983 -- less than one month after Buie’s murder -- Brockman’s body was found

naked except for a sweater and bra pushed up above her breasts, and an autopsy revealed

that she died from manual strangulation during sexual intercourse. Artis was arrested the

same day, and he was tried in August 1984. The prosecutor for Artis’s trial was district

attorney Joe Freeman Britt, and Artis was represented by Earl Strickland -- both of whom

would be involved in McCollum and Brown’s October 1984 trial just two months later.

Appellants Agent Allen and Detective Locklear, who were involved in the investigation of

Brockman’s murder, testified for the state in Artis’s trial. 5 Artis received a death sentence,



       5
         Detective Locklear testified that he responded to the scene of the crime, observed
the victim’s body, and interviewed Artis on the day of Brockman’s murder. According to
Locklear, during this interview Artis confessed to the murder and led officers back to the
location where Brockman’s body had been discovered. Allen testified that he transported
certain evidence, including a blood sample taken from Artis, to the SBI lab for testing as
part of the investigation.

                                              11
which was commuted to life in prison. See North Carolina v. Artis, 384 S.E.2d 470 (N.C.

1989), judgment vacated, 494 U.S. 1023 (1990); see also North Carolina v. Artis, 406

S.E.2d 827 (N.C. 1991).

       The DNA tested on other items of physical evidence from the scene of Buie’s

murder did not match McCollum or Brown.

                                             4.

                          MAR Court Proceedings and Pardons

       Based on this DNA evidence, Appellees filed motions for appropriate relief

(“MAR”) in the Robeson County Superior Court. At a hearing on these motions held

September 2, 2014, the NCIIC’s investigator testified about inconsistencies between

Appellees’ written confessions and the DNA match to Artis on the cigarette. The state did

not contest that the newly discovered DNA evidence was favorable to Appellees, and it

conceded that Appellees had satisfied the requirements of N.C. Gen. Stat. § 15A-270(c),

which governs the relief available to petitioners who come forward with favorable DNA

evidence post-conviction. The MAR court held, “especially when considered together with

the rest of the results of the [NCIIC]’s investigation,” the favorable DNA evidence “tend[s]

to establish Henry McCollum’s and Leon Brown’s innocence of [the] crime for which they

were convicted and sentenced.” J.A. 309. Accordingly, the MAR court vacated Appellees’

convictions and sentences from Robeson, Cumberland, and Bladen counties, dismissed

with prejudice all charges in the cases, and ordered Appellees’ immediate release.

       On June 5, 2015, North Carolina Governor Pat McCrory issued full pardons of

innocence to Appellees.

                                            12
                                            D.

                                District Court Proceedings

       Appellees filed this action against Appellants on August 31, 2015. The amended

complaint alleges four claims arising pursuant to 42 U.S.C. § 1983: false arrest, malicious

prosecution, deprivation of due process, and municipal liability. At the root of these

claims, Appellees assert that Appellants coerced and fabricated Appellees’ confessions,

and then, to cover up this wrongdoing, Appellees allege that Appellants withheld in bad

faith exculpatory evidence that demonstrated Appellees’ innocence and buried pieces of

specific evidence indicating that Artis -- and not Appellees -- raped and murdered Buie.

       Appellants sought summary judgment on the basis of qualified immunity. The

district court concluded that genuine disputes of material fact preclude summary judgment

based on qualified immunity, and that a jury must determine whether Appellees’

confessions were voluntary and whether Appellants acted in bad faith while investigating

Buie’s murder after the confessions were obtained. The district court summarized these

disputes of material fact as follows.




                                            13
                                             1.

                                     The Confessions

                                             a.

                                        McCollum

      The district court noted that “[t]he parties offer[ed] drastically different versions of

the events surrounding the confessions given by [Appellees].” J.A. 318. Agent Snead and

Detective Sealey stated that they began questioning McCollum around 9:30 p.m. But

Snead and Sealey’s recollections of when McCollum received his Miranda warning differ;

Snead testified in his deposition that McCollum signed the waiver prior to questioning,

whereas Sealey testified in his deposition that McCollum signed the waiver after he

admitted to holding Buie down. Sealey testified that he asked few if any questions during

the interview, and that Snead took the lead. Agent Allen was also present during the

interview, according to Snead.

      After what Detective Sealey thought might have been five or ten minutes of

questioning -- but Agent Snead recalls being anywhere from twenty to forty-five minutes

-- McCollum admitted to them, “I just held her down.” J.A. 319. Sealey testified at his

deposition that he thought McCollum was about to have a seizure just before he admitted

this; meanwhile, Snead testified at his deposition that McCollum was extremely calm.

       According to Agent Snead, he talked with McCollum until about 1:50 a.m.,

McCollum confessed, and Snead wrote out McCollum’s statement. Then, Snead testified,

McCollum confronted Brown and Suber, who were at the police station, and told them that

he (McCollum) had told the truth and wanted them to also tell the truth about killing Buie.

                                             14
McCollum then asked Chief Haggins if he could go home, and Snead informed McCollum

that things had changed and asked Haggins to arrest McCollum for murder.

       As the district court noted, “McCollum’s description of his interview by Snead,

Sealey, and Allen bears no resemblance to the [officers’ accounts].” J.A. 319. According

to McCollum, the officers told him that if he signed a form -- the Miranda waiver form --

they would let him go home. McCollum signed the form without reading it. In his

deposition, McCollum testified that the officers questioning him “got into his face, hollered

at him, . . . threatened him, . . . [and] McCollum repeatedly denied being involved.” Id.

According to McCollum, he was called racial epithets, and Detective Sealey threatened

that McCollum “was going to get the gas chamber,” J.A. 988, if he did not talk. McCollum

believed this to mean that Sealey had the “power and authority” to kill him. Id. at 1022.

During the interrogation, McCollum’s mother arrived at the station and asked the officers

to see her son. McCollum likewise asked if he could see his mother. The officers refused,

and McCollum heard one of the officers tell his mother to “shut up” and threaten to “lock

her up.” Id. at 986–87. McCollum further testified that the officers told him to sign a paper

that said if he could help them in the case as a witness, they would let him go home.

McCollum signed the paper -- which was actually the confession written out by Snead --

but he did not read it and it was not read to him. McCollum denies that he confessed to

raping and murdering Buie.




                                             15
                                             b.

                                          Brown

       As the district court summarized, Brown came to the police station with his mother

at about 11 p.m. on September 28, 1983, while McCollum was being questioned. Brown

testified at the 1984 trial that he could hear his brother crying when he arrived. At around

2:30 a.m., while Brown was waiting at the station with L.P. Sinclair (a friend of the boys

and eventual witness in the case), Detective Locklear and Agent Allen took Brown to an

interrogation room and began questioning him.

       Agent Allen testified at his deposition that he read Brown his juvenile rights,

including the right to have a parent present, and that Brown stated he understood his rights

and wished to answer questions without a lawyer or parent present. Allen stated that he

did not recall Brown asking to speak with his mother, or Brown’s mother asking to see

Brown. Agent Snead testified at his deposition that he does not know why Brown was

taken to an interview room, and that he witnessed Brown’s rights form but was not in the

room when Brown confessed. Detective Locklear testified at the 1984 trial that he took

Brown’s statement, and that Brown was “quite alert of mind and very precise in what he

wanted to say to me.” J.A. 321. Further, Locklear testified that he made Brown no

promises and did not threaten him.

       Brown, meanwhile, testified at his 1984 trial that Detective Locklear did not advise

him of his rights, that Brown asked for his mother when an officer grabbed Brown’s arm,

and that Brown (like McCollum) was told he would be taken to the gas chamber if he did

not sign the rights waiver. Then, Brown testified that when the officers gave him a piece

                                            16
of paper, he circled “no” on it. According to Brown, that “no” was supposed to indicate

that he could not help the officers. Brown testified that the officers then “began to hammer

him, calling him racial epithets and stating that he [Brown] had committed the crime or

that he knew something about it.” J.A. 320. During Brown’s interrogation, his mother was

knocking on the door asking to see him, but she was refused entry. Brown denied any

knowledge of the crime and stated that he was innocent. Brown testified at his deposition

that he did not say the things that are written in the confession; instead, Detective Locklear

drafted it and told Brown to sign it, which Brown did after an officer told him doing so

would ensure his release. Locklear then read the confession to Brown, and Brown told the

officers that it was not true. Like his brother, Brown was then placed under arrest.

                                              2.

                                     The Investigation

       The district court noted additional disputes of material fact regarding Appellants’

conduct during the investigation that precluded summary judgment on Appellees’ due

process claims. Specifically, these factual disputes involved Appellees’ assertion that

Appellants failed to investigate and withheld exculpatory evidence regarding (1) the

similarities between the rape and murder of Buie and Artis’s rape and murder of Brockhart;

(2) a statement by a potential eyewitness, Mary McLean Richards, that she saw Artis

attacking Buie; and (3) the alleged coerced testimony of Brown and McCollum’s friend

L.P. Sinclair.

       Appellees assert that Artis was a suspect in Buie’s murder, but Appellants failed to

disclose this to Appellees. According to Appellees, on October 5, 1984, three days before

                                             17
Appellees’ first trial, investigators submitted Artis’s fingerprints to the SBI for comparison

to the latent prints found on the beer can at the Buie crime scene. Artis was listed as a

suspect on the fingerprint comparison request. However, the investigators canceled the

request that same day, and the fingerprint comparison was never completed.

        Next, Appellees assert that Richards told Appellants that she witnessed Artis

attacking Buie on the night of the murder, and that she attempted to intervene but Artis

frightened her away. Richards further testified that when she went home and told her

mother what she had seen, her mother would not allow her to call the police. Richards

testified in her deposition that she provided this information to Detective Sealey during the

investigation in 1983.         However, Sealey’s investigation notes do not reflect this

information.

        Finally, Appellees assert that Appellants coerced false testimony from Sinclair.

After meeting with investigators multiple times, Sinclair submitted to, and passed, a

polygraph test three days before Appellees’ first trial, declaring he “did not know anything

about [Buie’s death].” J.A. 1305. SBI then marked him as a suspect in the case and ordered

analysis of his fingerprints at the same time it requested an analysis of Artis’s fingerprints.

Sinclair then changed his story and testified at Appellees’ 1984 trial that McCollum had

confessed to him the day after Buie’s murder. Sinclair further testified that McCollum and

Brown had discussed raping Buie in his presence and that he (Sinclair) had declined to

participate. 6


        6
            Sinclair was killed in 1990, prior to Appellees’ retrials.

                                                 18
       For their part, Appellants dispute that they should have taken any additional action

with respect to investigating Artis. Appellants further dispute that Richards made a

statement in 1983 to any member of law enforcement that she witnessed Buie’s attack, or

that any Appellant coerced or instructed Sinclair to testify untruthfully at the 1984 trial.

                                              II.

       We review a district court’s denial of summary judgment in the qualified immunity

context de novo, and we “view all reasonable inferences drawn from the evidence in the

light that is most favorable to the non-moving party.” Smith v. Munday, 848 F.3d 248, 251

(4th Cir. 2017) (internal quotation marks omitted); see also Iko v. Shreve, 535 F.3d 225,

230 (4th Cir. 2008). To be granted summary judgment, Appellants must prove that there

is no genuine dispute of material fact and they are entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a).

       Qualified immunity protects government officials from liability for violations of

constitutional rights so long as they could reasonably believe that their conduct did not

violate clearly established law. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Qualified

immunity protects “all but the plainly incompetent or those who knowingly violate the

law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). Further, qualified immunity is

“immunity from suit rather than a mere defense to liability; and like an absolute immunity,

it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth,

472 U.S. 511, 526 (1985) (emphasis omitted). Thus, to the extent a district court’s denial

of a claim of qualified immunity turned on an issue of law, it is immediately appealable.

See id. at 530. But if the denial turned on an issue of fact, “we lack jurisdiction to re-weigh

                                              19
the evidence in the record to determine whether material factual disputes preclude

summary disposition.” Iko, 535 F.3d at 234. Thus, the question before us is whether, “if

we take the facts as the district court gives them to us, and we view those facts in the light

most favorable to [Appellees],” Appellants are still entitled to qualified immunity.

Williams v. Strickland, 917 F.3d 763, 768 (4th Cir. 2019) (footnote omitted).

                                             III.

       Appellants raise a host of challenges to the district court’s denial of summary

judgment, asserting that the district court: (1) misapplied the summary judgment standard

by failing to parse Appellants’ liability individually; (2) erred in denying Appellants’

claims of qualified immunity as to Appellees’ false arrest and malicious prosecution

claims; and (3) erred in denying Appellants’ claims of qualified immunity as to Appellees’

due process claims. We address each issue in turn. 7

                                             A.

                              Individualized Liability Analysis

       Appellants assert that the district court broadly misapplied the test for qualified

immunity because it did not identify “what each individual officer knew, when he knew it,

and what specific actions he did or did not take.” Appellants’ Br. 20. Critically, Appellants

did not argue before the district court that individual officers were entitled to qualified


       7
          Appellants also argue that the district court erred in denying Appellants’ motion
for summary judgment for Appellant Sealey in his official capacity. Because we affirm
the district court’s denial of summary judgment for the individual capacity claims against
Appellant Sealey, we decline to exercise pendant jurisdiction over the official capacity
claim.

                                             20
immunity based on the officer’s individual actions, but instead asserted collective qualified

immunity defenses. In other words, Appellants fault the district court for not identifying

and resolving in their favor individual liability arguments that Appellants themselves did

not raise.

       It is true that the defense of qualified immunity is a defense for individual

defendants. But it would be counterproductive to require a district court to wade through

convoluted issues of fact at this stage in order to determine individual liability, where: (1)

Appellants did not raise individualized qualified immunity arguments before the district

court but instead asserted collective qualified immunity defenses; (2) the facts have yet to

be resolved, and the district court only determined whether qualified immunity applies as

a matter of law; 8 and (3) Appellees alleged that Appellants acted in concert to violate their

constitutional rights. Accordingly, the district court did not improperly apply the test for

qualified immunity by waiting to parse the liability of each individual defendant as it relates

to each claim until the facts are determined.

                                                B.

                      False Arrest and Malicious Prosecution Claims

       Appellants next challenge the district court’s denial of Appellants’ motions for

summary judgment as to Appellees’ false arrest and malicious prosecution claims. The



       8
          See J.A. 330 (“In light of plaintiffs’ allegations that the defendants worked in
concert to deny plaintiffs’ their constitutional rights as well as the specifics regarding the
grouping of SBI and Robeson County defendants to engage in different aspects of
plaintiffs’ interrogations, arrests, and investigations, the Court will not at this time attempt
to parse the liability of each individual defendant as it relates to each claim.”).
                                                21
district court denied Appellants’ motions after concluding that, viewing the facts in the

light most favorable to Appellees, Appellees presented evidence that their confessions were

fabricated or coerced, which was sufficient to create a genuine issue of material fact as to

whether Appellants violated Appellees’ clearly established constitutional rights not to be

arrested in the absence of probable cause and on the basis of a coerced confession. This

dispute of fact precluded a ruling on qualified immunity.

       Appellants argue that they did not violate Appellees’ constitutional rights because

probable cause existed for Appellees’ arrest as a matter of law. Alternatively, Appellants

argue that even if they did violate Appellees’ constitutional rights, the officers could have

believed that their conduct was lawful because those constitutional rights were not clearly

established by existing precedent. For the reasons that follow, we affirm the district court’s

denial of summary judgment as to Appellees’ false arrest and malicious prosecution claims.

                                              1.

                Whether Appellants’ Violated Appellees’ Constitutional Rights

       Appellants argue that they did not violate Appellees’ constitutional rights for three

reasons: (1) North Carolina’s collateral estoppel doctrine prevents relitigation of the

constitutional issues alleged; (2) McCollum’s attorney’s admission at McCollum’s 1991

trial judicially estops McCollum from challenging the voluntariness of his confession; and

(3) and Appellants had probable cause to arrest Appellees as a matter of law. We address

each in turn.




                                             22
                                              a.

                                     Collateral Estoppel

       Appellants contend that North Carolina’s collateral estoppel doctrine prevents

Appellees from relitigating in their § 1983 case whether probable cause existed to support

their arrests and whether their confessions were voluntary. Specifically, Appellants argue

that under North Carolina law, (1) Appellees’ criminal convictions -- though later vacated,

and despite Appellees receiving pardons of innocence from the governor -- conclusively

establish that probable cause existed for their arrest; and (2) the state court judges’ rulings

on the Appellees’ motions to suppress their confessions in their criminal cases conclusively

establish that the confessions were voluntary. We will address these collateral estoppel

issues in turn, starting with whether Appellees’ criminal convictions conclusively establish

that there was probable cause for Appellees’ arrests.

                                              i.

                                    Criminal Convictions

       At the outset, it is necessary to address how state collateral estoppel doctrine bears

on this federal § 1983 action. Pursuant to 28 U.S.C. § 1738, federal courts must give full

faith and credit to state court judgments. Additionally, “Congress has specifically required

all federal courts to give preclusive effect to state-court judgments whenever the courts of

the State from which the judgments emerged would do so.” Allen v. McCurry, 449 U.S.

90, 96 (1980). Accordingly, and as the district court noted in its opinion, “[t]he doctrines

of res judicata and collateral estoppel apply to § 1983 actions, and federal courts must

afford preclusive effect to issues which have been decided by state courts when the courts

                                              23
of that state would do so.” J.A. 311; see also Migra v. Warren City Sch. Dist. Bd. of Educ.,

465 U.S. 75, 85 (1984) (“We hold, therefore, that petitioner’s state-court judgment in this

litigation has the same claim preclusive effect in federal court that the judgment would

have in the Ohio state courts.”).

       Appellants contend that North Carolina courts would find that Appellees’ criminal

convictions, even though they have since been vacated, collaterally estop Appellees from

challenging whether Appellants had probable cause to arrest. See Griffis v. Sellars, 20 N.C.

315 (1838) (holding that conviction is conclusive evidence of probable cause, even where

“a contrary verdict and judgment be given in a higher Court”); see also Overton v. Combs,

108 S.E. 357, 358 (N.C. 1921) (holding that a conviction establishes the existence of

probable cause, even if the conviction “is thereafter set aside or reversed on appeal or other

ruling in the orderly progress of the cause”).

       Contrary to Appellants’ assertion that this rule “remains settled North Carolina law

to this day,” Appellants’ Br. 26, North Carolina courts have repeatedly called this rule into

question. See Myrick v. Cooley, 371 S.E.2d 492, 495 (N.C. Ct. App. 1988) (“We question

the continuing validity of this rule . . . which allows a District Court judgment which is

subsequently overturned upon a trial de novo in Superior Court to insulate the arresting

officer from liability . . . .”); see also Simpson v. Sears, Roebuck & Co., 752 S.E.2d 508,

509 (N.C. Ct. App. 2013) (“We note . . . that this doctrine has eroded somewhat over

time.”). Accordingly, there is reason to doubt whether it remains good law that even a




                                             24
vacated conviction precludes an individual from challenging whether there was probable

cause for his/her arrest in North Carolina. 9

       We need not resolve these uncertainties in North Carolina law, however, because to

the extent it remains the rule that reversed or vacated judgments are afforded preclusive

effect on the issue of probable cause, and assuming this is a matter of state collateral

estoppel doctrine and not a pleading requirement for state malicious prosecution claims (as

argued by Appellees), we conclude that North Carolina courts would refuse to give

preclusive effect to a judgment that was obtained improperly and later invalidated.

       As Appellants concede, there is an exception to the rule that even reversed or

vacated judgments are afforded preclusive effects on the issue of probable cause: “where a

conviction [is] procured by ‘fraud or other unfair means,’ it [does] not conclusively



       9
        Additionally, we question whether a state’s collateral estoppel doctrine can require
a federal court to afford preclusive effects to an invalid state judgment in a federal § 1983
case. Such an outcome would conflict with the Supreme Court’s holding in Heck v.
Humphrey, which specifically permits a plaintiff to proceed with a § 1983 action when a
conviction has been reversed, expunged, or declared invalid:

              We hold that, in order to recover damages for allegedly
              unconstitutional conviction or imprisonment, or for other harm
              caused by actions whose unlawfulness would render a
              conviction or sentence invalid, a § 1983 plaintiff must prove
              that the conviction or sentence has been reversed on direct
              appeal, expunged by executive order, declared invalid by a
              state tribunal authorized to make such determination, or called
              into question by a federal court’s issuance of a writ of habeas
              corpus, 28 U.S.C. § 2254.

512 U.S. 477, 486–87 (1994) (footnote omitted). Because we conclude that North Carolina
courts would not afford preclusive effect to Appellees’ vacated convictions in this case, we
need not resolve this question.
                                                25
establish probable cause.” Simpson, 752 S.E.2d at 509 (quoting Myrick, 371 S.E.2d at

495). Appellants assert, however, that the fraud exception only applies when convictions

were appealed to the superior court and reversed. Thus, Appellants argue, the exception

does not apply in this case, where Appellees’ convictions were affirmed on direct appeal

but later vacated in the superior court on a motion for appropriate relief.

       Appellants cite two cases to support this assertion: Moore v. Winfield, 178 S.E. 605

(N.C. 1935), and Simpson v. Sears, Roebuck & Co., 752 S.E.2d at 510. But neither case

justifies reading the fraud exception so narrowly. Both Moore and Simpson involved

convictions that were reversed on direct appeal, and both courts dealt with the facts before

them. Neither Moore nor Simpson display an intention to exclude convictions that were

vacated or otherwise invalidated on the merits in ways other than reversal in the superior

court. And Appellants do not provide any reason (much less a compelling reason) to

explain why North Carolina’s collateral estoppel doctrine would differentiate between

invalidations on the merits.

       Accordingly, the most sensible reading of the fraud exception is the one espoused

by the North Carolina Court of Appeals in Myrick: “[I]n the absence of a showing that the

District Court conviction of Myrick was obtained improperly, the conviction establishes,

as a matter of law, the existence of probable cause for his arrest and defeats both his federal

and state claims for false arrest or imprisonment.” 371 S.E.3d at 495 (emphasis supplied).

In this case, Appellants have sufficiently alleged that their now-vacated state court

convictions were obtained improperly. Accordingly, collateral estoppel does not preclude

Appellants from challenging the probable cause for their arrests.

                                              26
                                             ii.

                               Voluntariness of Confessions

       Next, Appellants assert that Appellees are estopped from disputing the voluntariness

of their confessions in this § 1983 action because the state court judges presiding over

Appellees’ criminal trials ruled that the confessions were voluntary.

       Appellants’ contentions are meritless.       Appellees’ criminal convictions were

vacated. Apart from the use of criminal convictions to establish probable cause, which is

not relevant to Appellants’ voluntariness argument, North Carolina collateral estoppel

cases uniformly require a judgment to be valid to have preclusive effect. See, e.g., North

Carolina v. Jones, 808 S.E.2d 280, 283 (N.C. Ct. App. 2017) (“The doctrine of collateral

estoppel means simply that when an issue of ultimate fact has once been determined by a

valid and final judgment, that issue cannot again be litigated between the same parties in

any future lawsuit.” (emphasis supplied) (internal quotation marks omitted)); North

Carolina v. Spargo, 652 S.E.2d 50, 53 (N.C. Ct. App. 2007) (“Under the doctrine of

collateral estoppel, an issue of ultimate fact, once determined by a valid and final judgment,

cannot again be litigated between the same parties in any future lawsuit.” (emphasis

supplied) (citation omitted)). Accordingly, collateral estoppel does not prevent Appellees

from litigating the voluntariness of their confessions because there is no valid and final

judgment on the issue.




                                             27
                                               b.

                                      Judicial Estoppel

       Appellants further allege that Appellee McCollum’s attorney’s judicial admission

at McCollum’s 1991 trial -- that McCollum “was there” during the rape and murder, see

Appellants’ Br. 48 -- judicially estops McCollum from challenging the voluntariness of his

confession in his § 1983 action.

       Of note, Appellants point to no case holding judicial estoppel to apply in comparable

circumstances, and as we have made clear, the doctrine of judicial estoppel “must be

applied with caution” and only “in the narrowest of circumstances.” Lowery v. Stovall, 92

F.3d 219, 224 (4th Cir. 1996). In Lowery, we applied judicial estoppel to preclude a

plaintiff from asserting in a § 1983 case that he did not “maliciously attack[]” a police

officer -- a claim that was directly contrary to that plaintiff’s guilty plea related to the

underlying encounter, during which he specifically admitted that he “maliciously attacked”

the officer. Id. at 221, 223. There are significant differences between (1) estopping a

litigant from basing a civil claim on factual allegations that are directly contrary to specific

admissions made by that litigant during a guilty plea for the same conduct; and (2) binding

a party to statements previously made by counsel in a criminal trial involving the death

penalty, especially when the conviction resulting from that criminal trial was subsequently

vacated.

       The Lowery court listed three elements “that have to be met before courts will apply

judicial estoppel”: (1) “the party sought to be estopped must be seeking to adopt a position

that is inconsistent with a stance taken in prior litigation”; (2) “the prior inconsistent

                                              28
position must have been accepted by the court”; and (3) “the party sought to be estopped

must have ‘intentionally misled the court to gain unfair advantage.’” 92 F.3d at 224

(quoting Tenneco Chems., Inc. v. William T. Burnett & Co., 691 F.2d 658, 665 (4th Cir.

1982)). Appellants make no attempt to show that all three factors are present in this case.

Nor could they: significantly, there is no evidence that counsel, either during the 1991 trial

or in this § 1983 case, “intentionally misled the court to gain unfair advantage.” Id.

McCollum’s counsel’s attempt during the 1991 trial to “make a case for mercy in order to

save his client’s life,” Appellees’ Br. 38, does not judicially estop McCollum from

challenging the voluntariness of his confessions in this case.

                                              c.

                            Probable Cause as a Matter of Law

       Finally, Appellants assert that they did not violate Appellees’ constitutional rights

because they had probable cause to arrest Appellees as a matter of law, on the basis of

Appellees’ confessions and subsequent incriminating statements.           The district court

rejected this argument, concluding that whether Appellants had probable cause to arrest

Appellees turns on whether Appellees’ confessions were coerced or fabricated, which is a

factual question.

       As this court has explained, “[p]robable cause is determined by a ‘totality-of-the

circumstances’ approach.” Smith v. Munday, 848 F.3d 248, 253 (4th Cir. 2017) (quoting

Illinois v. Gates, 462 U.S. 213, 230 (1983)). “While probable cause requires more than

bare suspicion, it requires less than that evidence necessary to convict.” Id. (quoting United

States v. Gray, 137 F.3d 765, 769 (4th Cir. 1998)). “It is an objective standard of

                                             29
probability that reasonable and prudent persons apply in everyday life.” Id. (quoting Gray,

137 F.3d at 769). In making this inquiry, we consider only the information the officers had

at the time of the arrest. See id.; Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir. 2016).

Additionally, “we do not examine the subjective beliefs of the arresting officers to

determine whether they thought that the facts constituted probable cause.” Munday, 848

F.3d at 253 (quoting Graham, 831 F.3d at 185).

       Viewing the facts recited by the district court in the light most favorable to

Appellees, there is no basis for us to conclude that Appellants had probable cause to arrest

Appellees as a matter of law. A coerced or fabricated confession that police know to be

coerced -- as Appellees assert here, based on the use of coercive interrogation tactics, the

age and intellectual disabilities of Appellees, and the inconsistencies between the

confessions and the crime scene -- does not give police probable cause to arrest the suspect

as a matter of law. See Ashcraft v. Tennessee, 322 U.S. 143, 155 (1944) (“The Constitution

of the United States stands as a bar against the conviction of any individual in an American

court by means of a coerced confession.”). For the same reason, McCollum’s confession

implicating Brown, if police knew it was coerced or fabricated, did not provide probable

cause for Appellants to arrest Brown. 10 Accordingly, the district court did not err in



       10
           Appellants also assert that even if McCollum’s confession did not establish
probable cause on its own, McCollum’s subsequent statements to police and others
corroborated his first confession and “reaffirmed” the probable cause. Appellants’ Br. 65.
These statements -- to the extent they are not factual disputes that must be determined by
a jury -- occurred after McCollum was arrested and were not “information the officers had
at the time” of the arrest. Munday, 848 F.3d at 253. As a result, any subsequent
incriminating statements could not “cure” arrests made without probable cause.
                                            30
concluding that Appellants did not have probable cause as a matter of law to arrest

Appellees, and whether Appellees’ confessions were coerced or fabricated must be

determined by a jury.

                                               2.

           Whether Appellants’ Constitutional Rights Were Clearly Established

       Appellants next assert that even if they did violate Appellees’ constitutional rights,

the officers could have believed that their conduct was lawful because those constitutional

rights were not clearly established by existing precedent. Specifically, Appellants argue

that because “[t]here is no bright-line rule for determining whether a suspect’s statements

were given voluntarily,” Appellants’ Br. 69 (quoting United States v. Rutherford, 555 F.3d

190, 195 (6th Cir. 2009)), they cannot be liable for allegedly coercing Appellees’

confessions because qualified immunity ensures that officers will be liable “only for

‘transgressing bright lines.’” Id. (quoting Doe v. Broderick, 225 F.3d 440, 453 (4th Cir.

2000)).

       Appellants are correct that “[o]fficials are not liable for bad guesses in gray areas;

they are liable for transgressing bright lines.” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir.

2008) (quoting Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)). However, there

does not need to be a case directly on point for a right to be clearly established, and the fact

that the voluntariness of a confession is a fact-specific inquiry does not excuse Appellants

from abiding by clearly established law regarding coercive police conduct. “Clearly

established . . . includes not only already specifically adjudicated rights, but those

manifestly included within more general applications of the core constitutional principle

                                              31
invoked.” Id. at 240 (quoting Pritchett v. Alford, 973 F.2d 307, 314 (4th Cir. 1992)). “In

the end, the lodestar for whether a right was clearly established is whether the law ‘gave

the officials fair warning that their conduct was unconstitutional.’” Id. at 238 (quoting

Ridpath v. Bd. of Governors Marshall Univ., 447 F.3d 292, 313 (4th Cir. 2006)).

       There can be no reasonable dispute that it was clearly established in 1983 that an

arrest in the absence of probable cause was a violation of an individual’s Fourth

Amendment rights, and that a coerced confession could not form the basis of probable

cause for an arrest. See Ybarra v. Illinois, 444 U.S. 85, 91 (1979); Ashcraft, 322 U.S. at

155. Further, existing precedent in 1983 would have made it clear to a reasonable officer

that the police conduct at issue here, viewed in the light most favorable to Appellees, was

coercive.

       For example, in Ashcraft, the Supreme Court concluded that questioning a suspect

continuously for 36 hours, without rest or sleep, was “so inherently coercive that its very

existence is irreconcilable with the possession of mental freedom by a lone suspect against

whom its full coercive force is brought to bear.” 322 U.S. at 154. To be sure, Appellees’

interrogations did not span 36 hours, but Appellees were questioned late in the night and

into the very early morning without sleep. And unlike Appellees, the suspect in Ashcraft

was a 45 year old man with no intellectual disability or other characteristic that would make

him particularly vulnerable to coercion. Of note, the Supreme Court’s decision in Ashcraft

established that an interrogation can be coercive solely due to the length of the questioning,




                                             32
even when there is no allegation that the questions or other police conduct was itself

coercive, or that any violence was involved. 11

       Then, in Haley v. Ohio, the Supreme Court held that it was coercive to question a

15 year old boy alone for about five hours, with no parent or lawyer present and without

advising the suspect of his right to counsel. 12 332 U.S. 596, 598 (1948). This was true

even though the suspect’s written confession included a statement about his right not to

make the statement. As the Court held:

              What transpired would make us pause for careful inquiry if a
              mature man were involved. . . . A 15-year old lad, questioned
              through the dead of night by relays of police, is a ready victim
              of the inquisition. Mature men possibly might stand the ordeal
              from midnight to 5 a.m. But we cannot believe that a lad of
              tender years is a match for the police in such a contest.

Id. at 599–600.

       And in Ferguson v. Boyd, 566 F.2d 873 (4th Cir. 1977), we concluded that a

confession was involuntary when it was coerced by psychological means and induced by a

promise that the suspect’s girlfriend would be released from jail if he confessed. As we

noted, “It has long been recognized that involuntary confessions may be exacted as a result

of mental coercion as well as physical abuse.” Id. at 877.




       11
         Appellants make much of the fact that the officers “did not hit or beat” Appellees
during the interrogation. Appellants’ Br. 5, 40. As Ashcraft makes clear, violence is not
the only indicator of coercive police interrogations. And, in any event, Appellants did
threaten Appellees, including with the specter of the gas chamber.
       12
         Although the suspect alleged that he had been beaten by the officers, the Supreme
Court did not consider this evidence. See Haley, 332 U.S. at 597–98.

                                            33
       Significantly, each of the police strategies found to be coercive in these cases were

present in Appellees’ interrogations. Viewing the evidence in the light most favorable to

Appellees, (1) the interrogations took place very late in the night into the early morning;

(2) Appellees were 19 and 15, both with serious intellectual disabilities; (3) Appellants

threatened Appellees with the gas chamber and yelled racial epithets at them; (4) neither

Brown nor McCollum was aware of his rights; and (5) both Appellees were “tricked,” J.A.

600, into signing the confessions drafted by Appellants. Appellees’ “background[s] and

experience[s],” such as their age, mental disabilities, and lack of prior interactions with the

police, are highly “relevant to the totality of the circumstances” of the interrogation. United

States v. Giddins, 858 F.3d 870, 885 (4th Cir. 2017); see also United States v. Ayesh, 702

F.3d 162, 168 (4th Cir. 2012) (“[P]ersonal attributes,” such as “age, education, intelligence,

and mental state” are relevant considerations). And, similar to Ferguson, Appellees alleged

that Appellants induced their confessions using a number of promises and threats: that

Appellees could go home if they signed the Miranda waivers and written confessions,

which officers suggested were merely paperwork for their release; that Appellants would

arrest Appellees’ mother; and that Appellees would be taken to “the gas chamber” if they

did not confess, J.A. 319, 321.

       Appellants rely heavily on our decision in United States v. Wertz, 625 F.2d 1128

(4th Cir. 1980), to argue that the alleged actions of the officers here did not render

Appellees’ confessions involuntary.       According to Appellants, Wertz stands for the

proposition that “a gun . . . drawn on a suspect shortly before the suspect made an

incriminating statement [does] not render the statement involuntary.” Appellants’ Br. 43.

                                              34
Thus, Appellants’ argument goes, if drawing a gun on a suspect is not coercive, neither is

threatening a suspect with the gas chamber. But this was not at all our holding in Wertz.

There, we emphasized that whether a confession is involuntary “is a question of fact to be

determined from ‘the totality of all the surrounding circumstances[,] both the

characteristics of the accused and the details of the interrogation.’” Wertz, 625 F.2d at

1134 (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973)). This determination

may not “rest solely upon any one circumstance.” Id. We did not hold, as Appellants

suggest, that an officer drawing a gun on a suspect to extract a confession could not result

in an involuntary confession -- quite the opposite is true. See Beecher v. Alabama, 389

U.S. 35 (1967) (holding a confession involuntary where the suspect was ordered at

gunpoint to confess or be killed). The circumstances in Wertz bear no resemblance to the

facts alleged by Appellees here. 13

       In light of all of the above, the circumstances of Appellees’ interrogations easily fall

within the bounds of coercive police conduct outlined in Ashcraft, Haley, Ferguson, and

other established precedent as “so inherently coercive that its very existence is


       13
          In Wertz, an undercover officer posing as an illegal drug trafficker attempted to
purchase a bag of heroin from a suspect, but instead purchased a $1,300 bag of sugar. The
undercover officer -- still appearing to be a drug trafficker, as far as the suspect knew --
confronted the suspect about the “rip-off” in a parking garage. A fight ensued, and the
undercover officer drew his gun. At some point during the encounter, the suspect
“confessed” that the undercover officer’s confidential informant was to blame for the sugar.
We concluded that the sole fact that the undercover officer drew his gun during the fight
was not sufficient to establish that the suspect’s statements were involuntary, where
“[n]one of the factors found important on the voluntariness issue, other than that one fact,
was present,” and “[t]he encounter had none of the aspects of a police interrogation, with
its inherent compulsions.” Wertz, 625 F.2d at 1134, 1135.

                                              35
irreconcilable with the possession of mental freedom” by Appellees. Ashcraft, 322 U.S. at

154. Therefore, the district court did not err by concluding that Appellees’ right not to be

arrested without probable cause based on a coerced and fabricated confession was clearly

established in 1983, and the district court was correct to deny summary judgment to

Appellants on the basis of qualified immunity in light of the numerous material disputes of

fact.

                                             C.

                                     Due Process Claims

        Appellants next challenge the district court’s denial of summary judgment as to

Appellees’ due process claims. Appellees assert that Appellants, in order to shield their

wrongful conduct related to the coerced or fabricated confessions, “hid exculpatory

information and blocked the production of evidence that showed [Appellees’] innocence.”

Appellees’ Br. 11. Specifically, Appellees allege that Appellants violated the Brady

doctrine 14 by failing to disclose (1) evidence that another suspect, Roscoe Artis, committed

similar crimes in the same area and during the same time period as Buie’s rape and murder;

and (2) a statement to police by Mary McLean Richards that she witnessed Artis attack

Buie the night Buie went missing. In addition to these Brady-based claims, Appellees

further assert that Appellants violated their due process rights by (1) coercing a witness,

L.P. Sinclair, to testify falsely; (2) coercing Appellees to confess; and (3) failing in bad

faith to adequately investigate the crime.


        14
             Brady v. Maryland, 373 U.S. 83 (1963).

                                             36
       Appellants moved for summary judgment as to Appellees’ due process claims on

the basis of qualified immunity. The district court denied summary judgment upon

concluding that the facts, viewed in the light most favorable to Appellees, demonstrated

that Appellants violated Appellees’ clearly established due process right “not to be

deprived of liberty as a result of the fabrication of evidence by a government officer acting

in an investigating capacity.” J.A. 322 (quoting Massey v. Ojaniit, 759 F.3d 343, 354 (4th

Cir. 2014)).

       Appellants assert that the district court’s denial of summary judgment was erroneous

because each of Appellees’ due process claims fails as a matter of law. In the alternative,

Appellants argue that even if they did violate Appellees’ constitutional rights, the officers

could have believed that their conduct was lawful because those constitutional rights were

not clearly established by existing precedent. For the reasons that follow, we affirm the

district court’s denial of summary judgment as to Appellees’ due process claims.

                                             1.

                            Claims for Suppression of Evidence

       Appellees allege that Appellants violated the Brady doctrine by suppressing two

types of information that implicated Artis, rather than Appellees, as Buie’s attacker: (1)

evidence that Artis committed similar crimes in the same area and during the same time

period as Buie’s rape and murder, and that Appellants considered Artis a suspect in Buie’s

case; and (2) a statement to police by Richards that she witnessed Artis attack Buie the

night Buie went missing. Appellants assert that neither type of evidence establishes a claim

of a Brady violation as a matter of law.

                                             37
                                              a.

                          Evidence Connecting Artis as a Suspect

       In Brady v. Maryland, 373 U.S. at 87, the Supreme Court held that the government’s

suppression of material exculpatory evidence violates the Due Process Clause. “Evidence

is material if there is a ‘reasonable probability that its disclosure would have produced a

different result.’” United States v. Parker, 790 F.3d 550, 558 (4th Cir. 2015) (quoting

United States v. Bartko, 728 F.3d 327, 340 (4th Cir. 2013)). “This standard does not require

a showing that a jury more likely than not would have returned a different verdict. Rather,

the ‘reasonable probability’ standard is satisfied if ‘the likelihood of a different result is

great enough to undermine confidence in the outcome of the trial,’” id. (quoting Barkto,

728 F.3d at 340), or the suppression “cast[s] serious doubt on the proceedings’ integrity,”

Owens v. Baltimore City State’s Attorneys Office, 767 F.3d 379, 398 (4th Cir. 2014).

       Unlike prosecutors, however, police officers commit a constitutional violation only

when they suppress exculpatory evidence in bad faith. Owens, 767 F.3d at 396 & n.6, 401.

Accordingly, as the district court correctly noted, Appellees’ Brady-based due process

claims hinge on the jury determining that Appellants suppressed material Brady

exculpatory evidence in bad faith.       Additionally, to prove a due process violation,

Appellees must prove both but-for causation and proximate causation -- in other words,

that the alleged wrongful act(s) caused Appellees’ loss of liberty and the loss of liberty was

a reasonably foreseeable result of the act. See Massey, 759 F.3d at 354–56; Evans v.

Chalmers, 703 F.3d 636, 647–48 (4th Cir. 2012).



                                             38
       Appellants assert that they did not violate Brady by failing to disclose information

linking Artis as a suspect of the crime because (1) Artis’s criminal history and the facts of

his conviction for Joanne Brockman’s rape and murder were publicly available

information; (2) the district attorney who prosecuted Appellees had also prosecuted Artis,

so he was aware of Artis’s criminal history; and (3) attorney Earl Strickland, a member of

Appellees’ defense team in their October 1984 trial, was also Artis’s attorney in the August

1984 Brockman trial. As Appellants argue, this means that Artis’s criminal history and the

details of Artis’s 1984 trial and conviction were well known to Appellees at the time of

their first trial, and “there is no Brady violation where ‘the defense already possesses the

evidence.’” Appellants’ Br. 57 (quoting United States v. Higgs, 663 F.3d 726, 735 (4th

Cir. 2011)). Further, Appellants argue that they did not suppress Artis’s criminal history

from the district attorney since he was already aware of it.

       Appellants’ arguments are unconvincing. Appellees’ claim is not that Appellants

should have turned over Artis’s rap sheet, but that once the officers identified Artis as a

suspect -- particularly in light of other evidence that pointed to Artis as the perpetrator of

the crime -- they were obligated to disclose this exculpatory information. The fact that

Artis’s rap sheet was public information, the district attorney was aware of Artis’s crimes,

or that a member of the defense team was an attorney for Artis is not enough to disclose to

Appellees that the officers, in the course of their investigation, recognized the similarities

between Buie’s murder and Artis’s crimes and identified Artis as a suspect. Indeed, the

fact that the same district attorney prosecuted Artis in a different rape and murder case does

not mean that district attorney should have known that Artis was a suspect in Buie’s rape

                                             39
and murder. It is the officers’ job to investigate the crime and identify suspects, not the

prosecutor’s. The same is true for Attorney Strickland: the connection between Artis and

one of Appellees’ counsel is not enough to show that Appellees possessed the relevant

information about Artis. Even if Strickland noticed the similarities between the crimes, he

had no way to know that Appellants had considered Artis a suspect in Buie’s murder, which

is the key evidence Appellants failed to disclose.

       Accordingly, the district court did not err in denying Appellants’ motion for

summary judgment as to their failure to disclose evidence that Artis committed similar

crimes in the same area and during the same time period as Buie’s rape and murder, and

that Artis was considered a suspect in the crime.

                                             b.

                                   Richards’s Statement

       As for Richards’s statement to Detectives Sealey and Locklear that she had seen

Artis attack Buie the night Buie went missing, we conclude that the evidence was clearly

material, and a reasonable jury could conclude that it was suppressed by Appellants in bad

faith. Indeed, the stark difference between what Richards alleges she told the officers and

the two officers’ interview notes supports the conclusion that if Appellees’ allegations are

true, this evidence was suppressed and obscured by Appellants. Neither set of interview

notes from the officers mentions Artis, or the fact that Richards was an eye-witness to the

crime. Instead, Detective Sealey’s notes say Richards reported that she saw “three (3)

Indian males at Hardin’s Grocery at this time and one (1) of the Indian males was talking



                                            40
rough to [Buie],” J.A. 1595, whereas Detective Locklear’s notes indicate only that the

interview generated “negative results,” id. at 326.

       Appellants argue that Appellees cannot establish a Brady violation on these facts

because Appellants disclosed that they interviewed Richards, and Detective Sealey’s notes

indicated that Richards stated she had seen Buie shortly before the crime with “three (3)

Indian males,” one of which was “talking rough” to Buie. J.A. 1595. But viewing the facts

in the light most favorable to Appellees, Sealey’s notes egregiously mischaracterized the

content of Richards’s statement. This was insufficient to insulate Appellants from liability

for a Brady violation, even if the fact of Richards’s interview was disclosed.

       Here, if Appellees’ assertions are true, Appellants intentionally fabricated,

obscured, and failed to disclose the most relevant and exculpatory evidence in the case: the

statement from an eye-witness affirmatively identifying a different suspect as Buie’s

attacker. Accordingly, Appellees adequately alleged that Appellants failed to comply with

their Brady disclosure obligations, and that they did so in bad faith.

                                             2.

                              Remaining Due Process Claims

       In addition to the Brady-based claims, Appellees raise three due process claims: (1)

Appellants unconstitutionally coerced a witness, L.P. Sinclair, to testify falsely; (2)

Appellees’ confessions were unconstitutionally coerced (which violated Appellees’ right

to due process in addition to their Fourth Amendment rights); and (3) Appellants in bad

faith failed to adequately investigate the crime. Appellants argue that each of these claims

fails as a matter of law. For the reasons explained below, Appellants are incorrect.

                                             41
                                              a.

                         Coerced, False Testimony by L.P. Sinclair

       Appellees assert that Appellants coached or coerced Sinclair to testify falsely, which

Sinclair agreed to do only after Appellants identified Sinclair as a suspect and requested

his fingerprints. As Appellees allege, “[t]his, combined with Sinclair’s youth (age 16),

along with the other evidence of [Appellants’] bad faith, suggest that Sinclair’s statements

were coerced or fabricated.” Appellees’ Br. 52 (citation omitted).

       Viewing the facts in the light most favorable to Appellees, Appellants’ assertion

that Sinclair’s testimony was voluntary as a matter of law is unsupported by the record.

And whether any Appellants were present on October 5, 1984, when Sinclair changed his

story to implicate McCollum, is a question of fact for a jury to determine.

                                              b.

                             Coerced Confessions by Appellees

       In its decision, the district court suggested that the use of Appellees’ confessions, if

coerced, may violate Appellees’ rights to due process. To the extent Appellees assert a due

process claim on this basis, Appellants’ arguments that these confessions were voluntary

as a matter of law fail for the same reasons explained above. Further, like the district court,

we conclude that Appellees’ incarceration was a clearly foreseeable result of the alleged

fabrication of Appellees’ confessions. Accordingly, if Appellees’ allegations are true, they

have demonstrated both but-for and proximate causation. See Massey, 759 F.3d at 354–

56.



                                              42
                                               c.

                             Failure to Adequately Investigate

       Finally, Appellees assert that Appellants violated Appellees’ right to due process by

failing to sufficiently investigate Artis and Sinclair in connection with Buie’s rape and

murder. This includes Appellants’ failure to test whether Artis or Sinclair’s fingerprints

matched the latent print found on the beer can at the crime scene.

       Appellants are correct that in general, there is no independent constitutional right to

investigation of a third party. See Sattler v. Johnson, 857 F.2d 224, 227 (4th Cir. 1988)

(stating that there is no constitutional right “as a member of the public at large and as a

victim to have the defendants criminally prosecuted”); see also Baker v. McCollan, 443

U.S. 137, 146 (1979) (stating that law enforcement have no constitutional duty to

“investigate independently every claim of innocence” or “perform an error-free

investigation”). However, Appellees do not state a claim based on an independent right to

an investigation, but rather that Appellants’ failure to investigate was a result of their bad-

faith suppression of evidence. Indeed, the district court concluded that Appellees’ claims

could establish a due process violation if the jury concluded that Appellants’ actions after

Appellees’ arrests -- including failing to adequately investigate Artis and the crime scene

and failing to disclose exculpatory evidence -- were done in bad faith in order to shield

Appellants’ wrongful acts related to Appellees’ coerced or fabricated confessions. We find

no error in the district court’s conclusion.




                                               43
                                              3.

               Whether the Constitutional Rights were Clearly Established

       Finally, Appellants challenge the district court’s denial of summary judgment by

asserting that even if they violated Appellees’ due process rights, “the officers are entitled

to summary judgment because, given the existing case law during the relevant time period,

it was not ‘beyond debate’ that the specific actions taken by the officers violated the

Constitution.” Appellants’ Br. 70 (citation omitted). This is the full extent of Appellants’

argument on this point. Appellants include no explanation for how they believe the district

court erred.

       But there can be no reasonable dispute, as the district court correctly concluded, that

it was clearly established in 1983 that an individual has a constitutional right not to be

deprived of liberty as a result of the intentional, bad-faith withholding of evidence by an

investigating officer. See Jean v. Collins, 221 F.3d 656, 663 (4th Cir. 2000) (holding that

it was clearly established in 1982 that when police intentionally withhold or destroy

evidence, or otherwise act in bad faith, their actions violate the due process rights of a

criminal defendant). The same is true for an individual’s constitutional right not to be

deprived of liberty as a result of the fabrication of evidence by an investigating officer. See

Washington v. Wilmore, 407 F.3d 274, 283–84 (4th Cir. 2005) (holding that officer’s

alleged fabrication of evidence, if true, violated clearly established constitutional right).

Finally, as the district court concluded, “it has long been established that when law

enforcement acts in reckless disregard of the truth and makes a false statement or material

omission that is necessary to a finding of probable cause, the resulting seizure will be

                                              44
determined to be unreasonable,” J.A. 317 (citing Franks v. Delaware, 438 U.S. 154, 157

(1978)), and “it is established that a conviction obtained through the use of false evidence,

known to be such by representatives of the State, must fall under the Fourteenth

Amendment,” id. (quoting Napue v. Illinois, 360 U.S. 264, 269 (1959)).

       It was beyond debate at the time of the events in this case that Appellees’

constitutional rights not to be imprisoned and convicted based on coerced, falsified, and

fabricated evidence or confessions, or to have material exculpatory evidence suppressed,

were clearly established.

                                            IV.

       For all of the reasons detailed herein, the district court did not err in denying

summary judgment to Appellants. The judgment of the district court is

                                                                               AFFIRMED.




                                             45
RICHARDSON, Circuit Judge, concurring in part and dissenting in part:

       I agree that the Plaintiffs’ Fourth Amendment claims should survive summary

judgment and that their Fifth Amendment claims arising from their confessions and Mary

Richards’s statement should likewise go to trial. However, on the remaining due process

claims—the officers’ failure to investigate Artis, the coercive questioning of Sinclair, and

the failure to disclose their impressions of Artis as a suspect—the Plaintiffs fail to articulate

the violation of a constitutional right. And even if they could, these alleged due process

rights were not clearly established in 1983. I would therefore reverse on these remaining

Fifth Amendment claims.




                                               46